                 Case 2:21-cv-00519-RSL Document 15 Filed 05/12/21 Page 1 of 2




 1                                                   THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
     NINTENDO OF AMERICA INC.,                       )   No. CV21-519-RSL
 8                                                   )
                       Plaintiff,                    )
 9                                                   )   UNOPPOSED MOTION TO EXTEND
                  v.                                 )   TIME TO ANSWER
10                                                   )
     GARY BOWSER,                                    )
11                                                   )   Noted for May 12, 2021
                       Defendant.                    )
12                                                   )
13
14          Gary Bowser, through Federal Defender Michael Filipovic, respectfully requests

15   an extension of the time to file an answer to the complaint to June 11, 2021. Counsel for

16   the plaintiff do not object to this request.

17          In support of this motion, the Court is requested to consider:

18          1.         Mr. Bowser is presently facing criminal charges in this related criminal

19   case: United States v. Louarn, et al., No. 2:20-cr-00127-RSL (W.D. Wash).

20          2.         Mr. Bowser is detained and has not retained counsel with respect to the

21   merits of this civil lawsuit. Therefore, he will need additional time to determine whether

22   to file an answer, and if so to draft that answer and file it.

23          3.         Undersigned counsel for Mr. Bowser is appearing in a limited capacity to

24   protect Mr. Boswer’s Fifth Amendment rights in his criminal case. Undersigned

25   counsel needs additional time to meet and consult with Mr. Bowser to discuss the Fifth

26

                                                                      FEDERAL PUBLIC DEFENDER
       UNOPPOSED MOTION TO EXTEND                                        1601 Fifth Avenue, Suite 700
       TIME TO ANSWER                                                      Seattle, Washington 98101
       (Nintendo v. Bowser, CV21-519-RSL) - 1                                         (206) 553-1100
              Case 2:21-cv-00519-RSL Document 15 Filed 05/12/21 Page 2 of 2




 1   Amendment implications of any answer he may file to the complaint.
 2          DATED this 12th day of May 2021.
 3                                              Respectfully submitted,
 4                                              s/ Michael Filipovic
                                                Federal Public Defender
 5
                                                Attorney for Gary Bowser (on a limited basis)
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       UNOPPOSED MOTION TO EXTEND                                  1601 Fifth Avenue, Suite 700
       TIME TO ANSWER                                                Seattle, Washington 98101
       (Nintendo v. Bowser, CV21-519-RSL) - 2                                   (206) 553-1100
